DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2021 has been reviewed by the examiner and entered of record in the file.
 2.	Original claims 18-19, 43, 47 and 48 were previously allowed in the Notice of Allowability of July 26, 2021.  Claims 118-19, 43, 47 and 48 are pending in the application. 
	
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on October 21, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.

REASONS FOR ALLOWANCE
4.	After a thorough consideration of the IDS, claims 18, 19, 43, 47 and 48 remain allowable over the prior art, as renumbered claims 1-5.   The following is an examiners statement of reasons for allowance:
This invention relates to a novel method of treating acute myeloid leukemia comprising administering imetelstat and ABT-199 to a subject in need thereof. The in vitro and enhances apoptosis ex vivo in AML patient samples as well as enhancing survival and increasing life span in a murine model of AML (please see Examples 3-5 found in pages 61-75 of the specification), which makes them useful as anti-cancer agents in the treatment of AML).  After a thorough search, the closest of prior art, Kuo et al in view of Pan et al. was found to teach a similar method of treatment, however the combined prior art fail to teach, suggest or render obvious the dose-dependent synergism of the instantly recited administration of the combination of imetelstat and ABT-199.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628  

/CRAIG D RICCI/Primary Examiner, Art Unit 1611